UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52107 HELIX WIND, CORP. (Exact name of registrant as specified in its charter) Nevada 20-4069588 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13125 Danielson Street, Suite 101 Poway, California (Address of principal executive offices) (Zip Code) (877)246-4354 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ As of May 14, 2010 there were 66,518,370 shares of common stock outstanding. HELIX WIND, CORP. Quarterly Report on Form 10-Q for the period ended March 31, 2010 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Shareholders’ Deficit 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7-25 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4T. Controls and Procedures. 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information. 36 Item 6. Exhibits. 37 2 PART I - FINANCIAL INFORMATION HELIX WIND, CORP. CONDENSED CONSOLIDATED BALANCE SHEETS Item 1.Financial Statements March 31, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash $ $ - Accounts receivable Related party receivable - Receivable due from investor - Inventory Prepaid inventory - - Prepaid NRE tooling - - Prepaid expenses and other expenses EQUIPMENT, net PATENTS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued compensation Accrued interest Other accrued liabilities Accrued taxes - - Deferred revenue Related party payable - Short term debt Convertible notes payable to related party, net of discount - - Convertible notes payable, net of discount 4 Derivative liability COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ DEFICIT Preferred stock, $0.0001 par value, 5,000,000 shares authorized, no shares issued or outstanding - - Common stock, $0.0001 par value, 1,750,000,000 shares authorized, 60,916,897 and 39,256,550issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 HELIX WIND CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEnded March 31, March 31, REVENUES $ $ COST OF SALES GROSS MARGIN OPERATING COSTS AND EXPENSES Research and development Selling, general and administrative Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Other income - Other expense ) - Interest expense ) ) Loss on debt extinguishment ) Change in fair value of derivative liability ) Total other income (expense) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES $ $ ) PROVISION FOR INCOME TAXES ) - NET INCOME (LOSS) $ $ ) Basic and diluted net loss per share attributable to common stockholders $ $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 HELIX WIND, CORP. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ DEFICIT (Unaudited) Common Stock Additional Paid-In Accumulated Total Stockholder’s Shares Par Value Capital Deficit Deficit BALANCE – December 31, 2007(1) ) ) Net loss - - - ) ) BALANCE – December 31, 2008 (1) $ $ $ ) $ ) Stock issued upon reverse merger ) - ) Share based payments - - - Stock issued upon note conversion 75 - Stock issued upon note conversion and warrant exercise - New stock issuance 10 ) - - Net loss - - - ) ) BALANCE – December 31, 2009 $ $ $ ) $ ) Share based payments - - - ) Stock issued upon note conversion - Stock issued upon note warrant exercise 81 - New stock issuance - Net income - - - BALANCE–March 31, 2010 ) ) The December 31, 2008 and 2007 capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction. See note 2. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 HELIX WIND, CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ThreeMonthsEnded March 31, March31, OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Stock based compensation ) Change in fair value of derivative warrant liability ) Interest in connection with derivative liability Loss on debt extinguishment - Gain on issuance of stock for company expenses ) - Write off of debt discount on converted debt - Loss on acquisition agreement termination - Issuance of stock for consulting services - Issuance of stock for fundraising - Issuance of stock for payment of debt Changes in operating assets and liabilities: Accounts receivable ) Due from investor ) Inventory Prepaid NRE tooling - Other current assets ) Accounts payable Accrued compensation ) Accrued interest Related party payable ) ) Deferred revenue - ) Accrued taxes - ) Accrued liabilities ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchase of equipment - ) Net cash used in investing activities - ) FINANCING ACTIVITIES Cash received from reverse merger - Proceeds from convertible notes payable - Proceeds from short term notes payable - Principal payments on short term notes ) - Proceeds from notes payable to related party - Net cash provided by financing activities Net increasein cash Cash – beginning of period - Cash – end of period $ $ SUPPLEMENTAL DISCLOSURE OF NON CASH INVESTING AND FINANCING ACTIVITIES Conversion of convertible notes payable to non-convertible short term debt $ - $ Exchange of convertible notes payable in lieu of related party payable $ - $ Derivative liability on warrants issued with convertible notes payable $ - $ Conversion of accrued interest to convertible notes payable $ - $ Common stock issued upon reverse merger $ - $ Net liabilities assumed in reverse merger $ - $ Accrued interest on convertible notes payable converted to additional paid in capital $ $
